Citation Nr: 1545028	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD), left knee.

2.  Entitlement to an initial rating in excess of 10 percent for DJD, right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to June 1995 and November 2003 to November 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported throughout the duration of his appeal that he is employed by the United States Postal Service (USPS) as a mail carrier.  However, in August 2007, August 2008, and June 2009 statements to his congressman, the Veteran reported that he continues to accumulate unexcused absences at work, is being threatened with termination, and suffers financially due to his knee disabilities.  

In addition, the Veteran's private physician, Dr. S.Haskell, reported in July 2011 that the Veteran works only one-half of his letter carrier route due to severe knee pain, and in a statement dated July 2009, but received by VA in November 2014, the Veteran reported that he has been working a reduced mail carrier route (about 50%) under a petition for reasonable accommodation from the USPS.  USPS records dated October 2008 and December 2008 indicate that the Veteran submitted a request for reasonable accommodation, but the outcome of the request is not of record.

In October 2014, a VA examiner reported that the Veteran's knee conditions do not have an impact on his ability to work, yet in an April 2015 statement a private physician described the Veteran's knee condition as "end stage osteoarthritis."  

The obvious inconsistency between the VA examiner's characterization and the other evidence requires further development.  This should include obtaining the Veteran's employment data, specifically relating to any reports or letters concerning the outcome of the Veteran's request for reasonable accommodation at work.  A current evaluation of the knees also should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, records from his employer (USPS) regarding arrangements that were made to accommodate his service-connected bilateral knee disability.  If no records are available, the claims folder must indicate this fact.  

Any additional relevant records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be examined to ascertain the functional impairment caused by the Veteran's bilateral knee disability.  It is requested that this include an assessment of the Veteran's ability to perform sedentary and physical tasks, to include his work-related tasks, based on the evidence of record.  

The claims folder and any newly associated evidence should be made available to, and reviewed by, the clinician.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the clinician should be provided in a report.

If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



